Citation Nr: 1535907	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  11-01 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1981 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue was previously before the Board in March 2014 wherein the Board denied the benefit sought on appeal.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD that is related to in-service stressor events.  The Board previously found that the Veteran does not have an acquired psychiatric disorder which is related to service.  However, the Court found the Board's decision inadequate because the Board's analysis failed to make the findings necessary to support its ultimate conclusion that the duty to assist had been satisfied.  The Board notes that the Veteran was not afforded a VA examination and none of the existing treatment records included an opinion on the nexus between any current mental health condition and service.  Therefore, a VA examination should be afforded.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake any necessary stressor verification development, to include obtaining any relevant ship's logs.  

2.  Schedule a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

If the examination results in a psychiatric diagnosis, the examiner should offer an opinion as to the etiology of the psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder is related to the Veteran's military service.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.

Note: if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

3.  Upon completion of the above, readjudicate the Veteran's claim based on the entire record.  If the benefit sought on appeal remains denied, issue an SSOC and provide the Veteran and his representative an opportunity to respond before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




